Citation Nr: 0321863	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  03-01_644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  This appeal arises from a November 2001 
rating decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The veteran's hearing was noted as normal at separation 
from service; the first objective indication of hearing loss 
was in 1967, approximately 22 years after the veteran's 
separation from service; the overall evidence of record does 
not reflect a link between the veteran's current bilateral 
hearing loss and service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the July 2002 
statement of the case (SOC) of the laws and regulations 
pertaining to his claim for service connection.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate his claim. 

An August 2001 letter to the veteran informed him of what 
information and evidence he needed to supply, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  It also specified what 
evidence the veteran must obtain to successfully prosecute 
his claim, what evidence VA had obtained and that VA had 
assisted him in attempting to obtain evidence that he had 
identified as relevant to his claim.  The RO obtained private 
medical evidence referred to by the veteran.  VA medical 
records have also been obtained.  In his hearing testimony, 
the veteran indicated that he had complained of hearing loss 
to private physicians prior to the 1967 medical evidence of 
record.  The veteran also indicated that those physicians 
were dead and that he did not believe the records were 
currently available.  In a July 2003 report of contact, the 
veteran noted that he had no other records or additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim of service connection because 
there is no evidence of pertinent disability in service or 
for several decades following service. Thus, while there is a 
current diagnosis of bilateral hearing loss, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, and the initial findings of hearing loss many years 
following service, any opinion relating hearing loss to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2002).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  Sensorineural hearing loss may be 
presumed to have been incurred during service if it is 
manifest to a degree of 10 percent or more within the first 
year following service.  38 U.S.C.A. § 1101, 1112 (West 
2002).  

The service medical records show that the veteran's hearing 
was within normal limits in both ears at the entrance 
examination in December 1942.  There were no complaints or 
treatments with respect to the ears or hearing during 
service.  The separation examination in December 1945 noted 
15/15 hearing in each ear by whispered voice testing.

In his appeal, the veteran stated that he was exposed to 
artillery fire while serving in Europe during World War II.  
The veteran's separation Form 53-55 indicates that he was a 
radio repairman and was awarded the Bronze Star.  There are 
no medals or other indicia of combat and the provisions of 
38 U.S.C.A. § 1154 (West 2002) are not for application.  

The record contains no objective evidence of any treatment 
for or complaints of hearing loss in the years immediately 
following service.  

The first objective indication of hearing loss in the record 
occurs in November 1967, in the form of a private medical 
treatment record for otosclerosis of the left ear.  At that 
time, the medical record indicates that the veteran reported 
a history of gradual hearing loss in both ears for "5+ 
years".  The veteran also underwent a fenestration of the 
oval window at that time.  The record also shows continued 
treatment for ear problems and hearing loss from 1967 through 
1986. 
   
In March 2000, a VA audiology consultation noted severe 
sensorineural hearing loss in both ears.  

A July 2002 statement from FGM, M.D. indicated that veteran 
had severe to profound sensorineural hearing loss at both 
ears, which is progressive in nature. Dr. M. stated: 
"Exposure to extremely loud noise, such as [veteran] 
encountered in his military service in the field artillery 
could have been a contributing factor in his hearing loss."  

The first showing of complaints of hearing problems in the 
record occurs approximately 22 years following the veteran's 
separation from service.  At that time the veteran indicated 
a "5+ year" history of hearing loss.  There was no 
indication at the time of the 1967 treatment that hearing 
loss had begun in or was attributable to the veteran's period 
of service.  Dr. M.'s statement as to the possible cause of 
the veteran's current hearing loss is equivocal and merely 
speculative.  
The current VA audiologic findings show that the veteran has 
a current bilateral hearing loss by VA standards.  38 C.F.R. 
§ 3.385 (2002).  However, there is no objective evidence 
which would connect the current hearing loss to the veteran's 
period of service more than five decades earlier. 
The veteran has contended in written statements and in 
histories reported to medical care providers that his hearing 
loss was attributable to noise exposure during service.  He 
has also submitted lay statements from family members 
attesting to the veteran's complaints of hearing loss in the 
years following service.  The issue is whether the veteran 
developed a chronic hearing disorder during service to which 
the current complaints are causally related.  The veteran 
believes that there is a causal relationship.  However, the 
lay statements are contradicted by the medical evidence 
showing a normal separation examination in 1945, and the lack 
of objective evidence of hearing loss diagnosis for more than 
two decades after service.  By themselves, the lay statements 
are not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The objective evidence does not indicate the presence of 
hearing loss until 1967, approximately 22 years after 
separation from service, and there is no competent evidence 
showing a causal link between the current hearing problems 
and military service.  Importantly, at the time the veteran 
sought treatment in 1967 for his hearing loss, he reported a 
"5+ year" history of hearing problems.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. § 1101, 1112 (West 
2002); 38 C.F.R. § 3.303 (2002).  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (2002).





ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

